DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/698,232, filed on 09/07/2017.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Utsunomiya (U.S. Pub. No. 2008/0180407).
As to claim 1, Utsunomiya teaches a display device (display device shown in Fig. 5) having a display layer (display layer 31, which is the substrate of the display, Fig. 4), the display layer comprising: 
a plurality of pixel electrodes (21); 

a signal line (23) in the layer (layer 11) and extending in a second direction crossing the first direction (data line 23 is arranged in a second direction, which is a vertical direction); 
a plurality of common electrodes (43) facing the pixel electrodes (the common electrode 43 is facing the pixel electrodes 21, Fig. 4), a gap being disposed between the common electrodes in the second direction (Fig. 2 shows that there is a gap between the common electrodes 43 as shown in Fig. 2, wherein pixels 21 and scan lines 24 are arranged between the gaps and the gaps are in a vertical direction because the common electrodes are arranged in a horizontal direction); and 
an insulating layer (insulating film 33) between the common electrodes and the layer (the insulating layer film 33 is between the common electrode 43 and the layer 31, wherein layer 31 is a display layer and a part of the layer 11), wherein the scanning line overlaps the gap (scanning lines 24 are arranged in the gaps between the common electrodes 43 as shown in Fig. 2). 
As to claim 2, Utsunomiya teaches each of the common electrodes (43) extends in the first direction (the common electrodes 43 are extended in a first direction, which is a horizontal direction), and the common electrodes are arranged in the second direction at a pitch of a natural multiple number of an arrangement pitch of the pixel electrodes in the second direction (The common electrodes as can be seen in Fig. 2 are arranged in 
As to claim 3, Utsunomiya teaches the gap extends in the first direction, continuously along the pixel electrodes (the gap between the common electrodes 43 as can be seen in Fig. 2 are arranged in a horizontal direction continuously along the pixel electrodes 21). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utsunomiya in view of Lim (U.S. Pub. No. 2009/0303193).
As to claim 4, Utsunomiya teaches the display device of claim 1,
Utsunomiya does not teach a drive circuit,
Lim teaches a drive circuit (530) coupled to the common electrodes (drive circuit 530 is connected to the common electrode Vcom as can be seen in fig. 7), wherein the drive circuit (520) performs a touch detecting operation based on a drive of the common 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the drive circuit of Lim to the display deice of Utsunomiya because the read out unit 520 has a drive circuit and a shift register unit 540, the shift register 540 may output the second read-out signal ROy which contains information indicating that the touch sensor TS connected to the gth second sensing line SLyg has been touched. Similarly, the first read-out unit 620 may output the first read-out signal ROx which contains information indicating that the touch sensor TS connected to the fth first sensing line SLxf has been touched, [0071].
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because not only the limitation(s) follow a display device structure, but also having a drive circuit coupled to the common electrodes and the drive circuit performs a touch detecting based on a drive of the common electrodes and the drive circuit applies a square wave to the common electrodes during a time period when 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gray (U.S. Pub. No. 2010/0045614) teaches an extended touch screen pattern having sensing pads.
Mamba (U.S. Pub. No. 2009/0213090) teaches a touch panel having sensing electrode pads, each with a plurality of slits.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691